{¶ 1} This consolidated appeal came to this court upon (1) this court’s acceptance of a discretionary appeal and (2) the certification of the Tenth District Court of Appeals that its judgment conflicted with the judgment of the First District Court of Appeals in Johns v. Horton, 149 Ohio App.3d 252, 2002-Ohio-3802, 776 N.E.2d 1146.
{¶ 2} The Tenth District Court of Appeals certified the following question:
{¶ 3} “Does the employee of a state institution who participates in an immunity determination in the Ohio Court of Claims have standing to appeal the judgment of the Ohio Court of Claims to the Tenth District Court of Appeals?”
{¶ 4} The judgment of the court of appeals is affirmed on the authority of Johns v. Univ. of Cincinnati Med. Assoc., Inc., 101 Ohio St.3d 234, 2004-Ohio-824, 804 N.E.2d 19.
{¶ 5} The answer to the certified question is:
{¶ 6} Pursuant to our holding in Johns v. Univ. of Cincinnati Med. Assoc., Inc., supra, a state employee has no right to participate in the immunity determination proceedings before the Court of Claims or to appeal that determination.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.